Howell, J.
This is an action of trespass, to recover the value of timber and wood, cut and carried from plaintiff’s property, by and for the use of defendants.
The defence is a general denial, and the prescription of one year.
The written agreement between plaintiff and Green, one of the defendants, takes the case out of the prescription pleaded; and we concur further with the District Judge, that the testimony of the witnesses, independently of the informal award in the record, establishes the quantity and value of the timber and wood in question.
Plaintiff has joined in the appeal, and asks that the judgment be amended so as to allow interest from judicial demand. It is now settled that interest on such claims can be allowed only from the date of the judgment liquidating the damages. See 6 A. 569; 10 A. 33.
It is therefore ordered, adjudged and decreed, that the judgment of the lower Court be amended so as to allow five per cent, interest thereon, from 19th January, 1861, the date on which it was rendered; and that, as thus .amended, it be affirmed, with costs in both Courts.